DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest provision of a system, or method of using a system, including an ultrafiltration membrane which feeds a permeate to a biological treatment process, and which ultrafiltration membrane feeds a concentrate to an evaporative process, where the evaporative process produces a purified water for return to the ultrafiltration membrane as feed.
The closest prior art regarding the process e.g. of claim 16 is taught by Friha (treatment of cosmetic industry wastewater by submerged membrane bioreactor…, disclosed by applicant), which teaches pilot scale bioreactors for treatment of cosmetic industry waste [Abs].  Friha teaches treating pre-settled cosmetic wastewater with a test reactor [pg. 126, sec. 2.2] such that pretreatment in practice may be considered obvious to one of ordinary skill in the art.  Friha does not teach or fairly suggest details of pretreatment e.g. ultrafiltration, or to an ultrafiltration concentrate loop including evaporative treatment.
The closest prior art regarding the integrated system e.g. of claim 22 is Yokoyama et al (JP 2002-273462 A – provided by applicant) which teaches treating wastewater from e.g. ink manufacturing, and includes primary treatment by ultrafiltration followed by secondary treatment by a bioreactor [Abs].  The primary treated water, i.e. the permeate of the ultrafiltration membrane, is diluted to control BOD before being fed to the bioreactor.  However, Yokoyama is silent to the source of dilution water e.g. being sourced from distillation or the like of ultrafiltration concentrate, and further Yokoyama would lead one of ordinary skill in the art to dilute the permeate of the ultrafiltration membrane, not the feed of the ultrafiltration membrane.
The closest prior art regarding feeding of pure water to an ultrafiltration membrane is taught by Frank (US PGPub 2004/0256322 A1), which teaches that scaling and the like in ultrafiltration membranes can be controlled, including in processes containing organic compounds or biomass or the like, by diluting the feed to the ultrafiltration membrane using a sufficient amount of water [Abs].  As such, in combination with the aforementioned references, Frank may have led one of ordinary skill in the art to include dilution to the feed of an ultrafiltration membrane to control scaling and the like in a process similar to that claimed.  However, Frank is silent to the use of an evaporative process acting on the ultrafiltration concentrate to produce water for dilution.
Other relevant prior art regarding dilution of UF feed is Akashe (US PGPub 2008/0171125 A1), which teaches preparation of soy milk concentrates [Abs] and teaches diluting an ultrafiltration feed stream to control viscosity [0055].  However, this is accomplished using separately sourced water from e.g. an RO system, and not from the UF concentrate or using an evaporative process.  Similarly, Christensen (EP 2 732 707 A1) teaches methods of producing compositions from whey and the like [Abs] in which an ultrafiltration retentate is recirculated and is diluted with water [0015, Fig. 2].  However, this water is separately sourced, and the UF retentate is not treated to produce the water (and is in fact maintained for recirculation, i.e. without discarding solids or the like).
The closest prior art regarding distillation of UF streams is Kuo (US PGPub 2017/0107132 A1, provided by applicant), which teaches a recycling system for tannery wastewater [Abs] with multiple steps including multiple UF steps and an evaporation step.  However, Kuo teaches or at least suggests that the evaporation (ultimately) acts on the filtrate of the UF membranes, not the retentate [0029, Fig. 2], and instead the retentate of the UF membranes is fed to a filter press [0026].  Other art of relevance regarding evaporation of ultrafiltration streams is Cheng et al (US PGPub 2017/0198324 A1) which teaches production of compositions [Abs] and in an example teaches purifying a concentrate via ultrafiltration and concentrating the retentate of the UF via evaporation for HPLC analysis [0335].  However, such steps are clearly directed to isolation of solid products for analysis and the like and would not have led one of ordinary skill in the art to apply evaporation to a UF concentrate for the purpose of recovering and recycling water in a water treatment process.
As such, the prior art alone or in combination would not have led one of ordinary skill in the art to arrive at the claimed invention of claim 13 or 22, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/BRADLEY R SPIES/Primary Examiner, Art Unit 1777